Citation Nr: 9915263	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-13 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a removal of a tumor on the right ankle, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to 
January 1990.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which initially denied the veteran's 
claim for entitlement to an evaluation in excess of 10 
percent for his service connected right ankle disability.  
The veteran filed a timely appeal, and during the pendency of 
that appeal, the veteran's assigned disability evaluation was 
increased to 20 percent by a rating decision of December 
1998.  The veteran has continued his appeal, and the case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's right ankle disorder is productive of 
marked limitation of motion due to pain, but is not shown to 
be ankylosed.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's post-operative residuals of a removal of a 
tumor on the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, and reports of VA 
rating examinations.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v Brown,    8 Vet. App. 202, 206-207 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A review of the record shows that the veteran was initially 
granted service connection for his right ankle disability by 
a rating decision of May 1990.  A 10 percent evaluation was 
assigned, effective from January 5, 1990.  In August 1997, 
the veteran filed a claim for an increased evaluation for his 
ankle disability, contending that his service-connected 
disability had increased in severity.  Initially, this claim 
was denied by a rating decision of March 1998, and the 
veteran appealed that decision.  During the pendency of that 
appeal, the veteran was granted a 20 percent evaluation by a 
rating decision of December 1998, which became effective from 
August 22, 1997.  The veteran now essentially contends that 
the currently assigned 20 percent evaluation does not 
adequately reflect the severity of his right ankle 
disability.  

The veteran underwent a VA rating examination in January 
1998.  The report of that examination shows that he had 
undergone arthroscopic surgery on his ankle in January 1994, 
and currently complained of swelling with intermittent 
radiating pain.  The veteran was noted to wear an ankle brace 
at all times, and reported that he could perform his daily 
activities well, but was unable to run due to pain.  On 
examination, the veteran was shown to have dorsiflexion to 0 
degrees, and passive dorsiflexion of 10 degrees.  On plantar 
flexion, the veteran could flex from 30 to 35 degrees.  The 
joint was observed to be tender to palpation or motion.  The 
veteran was able to bear weight on the ankle, and walked with 
a normal gait.  

The veteran underwent an additional VA rating examination in 
May 1998.  The report of that examination shows that he 
continued to complain of pain and swelling, and reported the 
ongoing use of an ankle brace.  On examination, the right 
ankle was found to be edematous, but strength was intact.  
Ranges of motion were characterized as very restricted.  
Dorsiflexion was 5 degrees, and plantar flexion was 20 
degrees.  The veteran's ankle was very sensitive to touch, 
and he complained of severe pain.  X-ray results disclosed no 
evidence of degenerative changes or abnormality, but small 
punctate calcifications just posterior to the right ankle 
were noted.  

Applying the criteria for impairment of the ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998), the Board 
concludes that taking pain and weakness into consideration, 
the evidence supports assignment of a 20 percent evaluation 
for the veteran's right ankle disability.  The Board also 
finds that the preponderance of the evidence is against 
assignment of a higher rating under any other Diagnostic 
Code.  Under Diagnostic code 5271, a 10 percent evaluation is 
assigned for moderate limitation of motion of the ankle.  A 
20 percent evaluation is contemplated for marked limitation 
of motion.  A 20 percent evaluation is the highest available 
under Diagnostic Code 5271.  The Board would observe that 
Diagnostic Code 5270 provides for higher evaluations for 
ankylosis of the ankle, but as the veteran's ankle is not 
shown to be ankylosed, this evaluative criteria is not for 
consideration.  

The VA rating examination reports of January and May 1998 
consistently show that the veteran experiences pain on any 
type of motion of his ankle.  In addition, he is shown to 
experience what would reasonably considered to be marked 
limitation of motion due to his chronic pain.  In this 
respect, the Board finds that assignment of a 20 percent 
evaluation is warranted in this case due to the limitation of 
motion the veteran experiences due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  However, in order for the 
veteran to be assigned a higher evaluation, ankylosis would 
have to be present.  The medical evidence presented fails to 
show that he has ankylosis in his right ankle.  Accordingly, 
a higher evaluation under any other Diagnostic Code is not 
for consideration in this case, particularly in view of the 
fact that assignment of the veteran's current 20 percent 
evaluation is based partly on limitation of motion due to 
pain on use of the ankle joint.  Id.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 91991).  Here, there has been no assertion 
or showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization or other treatment, or 
otherwise renders impracticable the regular schedular 
standards.  The Board recognizes that the veteran underwent 
surgery for his right ankle disorder in January 1994, but 
notes that the record does not reflect significant ongoing 
treatment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable


ORDER

An evaluation in excess of 20 percent for the veteran's post-
operative residuals of a removal of a tumor on the right 
ankle is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

